BELCHER, Judge
The conviction is for unlawfully carrying a pistol; the punishment, 1 year in jail.
The testimony of the state shows that appellant and his companions had searched for and recovered some whisky, which they claimed had been stolen from them. After locating the whisky a bitter controversy took place between appellant and his companions and several other men over the whisky. A shooting ensued and one of the participants was shot and killed. The police were called and when they arrived one of them asked “what happened” and the appellant answered “I shot him” (referring to the deceased) and then gave the pistol to one of the officers.
The state called seven witnesses all of whom testified that they saw appellant with the pistol in his hand.
Appellant did not testify and offered no testimony in his behalf.
The evidence is sufficient to support the conviction.
*623Appellant complains, in his motion for a new trial, of alleged error by the trial court in overruling his objections to the statements of the county attorney on the voir dire examination of the jury. No statement of facts is contained in the record of the voir dire examination and appellant’s motion for new trial is not verified or supported by affidavit, therefore, it is insufficient as a pleading and cannot be considered. No error is shown. 31 Tex. Jur. 297, Sec. 94; 1 Branch (2nd), 598, Sec. 622; Pierce v. State, 160 Tex. Cr. Rep. 646, 274 S.W. 2d 408 and cases there cited.
Appellant’s other complaints have been considered and they do not show error.
The judgment is affirmed.
Opinion approved by the Court.